BARFIELD, Judge,
concurring and dissenting.
I concur in that part of the majority opinion which affirms the trial court’s ruling that the fraud and punitive damage claims are barred and that the trial court erred in directing the bank to release a portion of the appeal bond proceeds. However, I disagree with the majority in their conclusion that the trial court did not err in refusing to award appellate costs to Grace B. Futch. The appellant successfully obtained reversal of an award of $390,000 in damages and $100,000 in attorney fees. While the appellant was not successful in reversing another claim that resulted in a $130,000 judgment, it can hardly be said that appellant did not prevail on the original appeal. A $490,000 reversal in a $620,-000 award is a rather impressive success. No one would contend that the appellant did not prevail had she chosen not to appeal the remaining issue of the $130,000 contract award upon which she was unsuccessful. I would reverse that portion of the trial court’s order that failed to award appellate costs.